        Case 3:15-cr-00165-SDD-EWD         Document 70     12/08/20 Page 1 of 11




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA




UNITED STATES OF AMERICA                                              CRIMINAL ACTION


VERSUS                                                                15-165-SDD-EWD


CARL D. WRIGHT

                                         RULING

        This matter is before the Court on the Motion to Vacate Under 28 U.S.C. 22551 by

Defendant Carl D. Wright (“Defendant”). The Government has filed an Opposition to this

motion.2 Defendant claims he received ineffective assistance of counsel which caused

him to enter a plea unintelligently and unknowingly, and counsel failed to present an

alternative to going to trial.3 Further, Defendant contends he received ineffective

assistance of counsel when his attorney failed to effectively object to the Pre-Sentence

Investigation Report (“PSR”).4 Additionally, Defendant contends the Court operated

outside of its jurisdiction by using the conspiracy statute, which was not the basis of his

conviction, to enhance the Defendant’s sentence.5 Finally, Defendant contends that his

counsel failed to recommend a non-guideline sentence.6 For the reasons set forth below,

Defendant’s Motion shall be denied.




1
  Rec. Doc. No. 67.
2
  Rec. Doc. No. 69.
3
  Id. at p. 4.
4
  Id. at p. 5.
5
  Id. at p. 7.
6
  Id. at p. 8.


    Document Number: 61314                                                               1
        Case 3:15-cr-00165-SDD-EWD         Document 70      12/08/20 Page 2 of 11




I.      BACKGROUND FACTS

        On November 12, 2015, Defendant was charged by indictment with eight counts

of bank fraud, and eight counts of making false statements to a financial institution.7 From

in or about August of 2004 through in or about November of 2010, Carl D. Wright,

Defendant, knowingly executed and attempted to execute a scheme to defraud several

financial institutions to obtain money, funds, credits, assets, and other property of the

financial institutions to enrich himself.8 Defendant received loan proceeds after submitting

false personal financial statements, fraudulent personal and business income tax returns

and other tax documents, underrepresenting his liabilities, misrepresenting his assets,

using a false social security number, concealing prior felony convictions, obscuring his

status as a party to a lawsuit, and misrepresenting his income tax return filings.

        On August 31, 2016, in accordance with a plea agreement, Defendant pled guilty

to one count of Bank Fraud (count 1), and four counts of Making False Statements to a

Financial Institution (Counts 10, 11, 12, and 13).9 Subsequently, on December 8, 2016,

a Sealed PSR was filed by the United States Probation Office that recommended a

sentencing range of 63 to 78 months.10 Defendant’s counsel raised six objections to the

PSR’s suggested sentencing recommendation.11

        On June 19, 2017, the Defendant was sentenced to 72 months on the counts to

which he pled, to be served concurrently.12 The sentence falls within the suggested




7
  Rec. Doc. No. 1.
8
  Id. at p. 2.
9
  Rec. Doc. Nos. 38-39.
10
   Rec. Doc. No. 41, p. 88.
11
   Rec. Doc. No. 69, p. 3-4.
12
   Rec. Doc. No. 58.


     Document Number: 61314                                                               2
         Case 3:15-cr-00165-SDD-EWD                Document 70         12/08/20 Page 3 of 11




sentencing guidelines for bank fraud and making false statements to a financial

institution.13 Defendant now moves to vacate in accordance with 28 U.S.C. 2255.14

II.      LAW & ANALYSIS

         A. Ineffective Assistance of Counsel/Strickland Test

         To succeed on an ineffective assistance of counsel claim, Defendant bears the

burden of demonstrating: (1) that counsel’s performance fell below an objective standard

of reasonableness and that (2) but for counsel’s deficient performance, the result of the

proceeding would have been different.”15 The defendant most prove both prongs of the

Strickland test, and failure to prove both prongs will defeat an ineffective assistance of

counsel claim.16 “Unless a defendant makes both showings, it cannot be said that the

conviction . . . resulted from a breakdown in the adversary process that rendered the

result unreliable.”17

         First, assistance is ineffective if the counsel’s representation is objectively

unreasonable.18 Judicial scrutiny of a counsel's performance must be highly deferential.

It is too tempting for a defendant to question counsel’s assistance after conviction, and it

is too easy for a court to conclude that a counsel’s act, omission, or unsuccessful defense

was unreasonable, ex post facto.19 Defendant must show that counsel made errors so

serious that counsel was not functioning as the “counsel” guaranteed the defendant by

the Sixth Amendment.20 The standard for constitutionally effective assistance of counsel



13
   Rec. Doc. No. 41, pp. 88.
14
   Rec. Doc. No. 67.
15
   U.S. v. Bishop, 629 F.3d 462 (5th Cir. 2010)(citing Strickland v. Washington 466 U.S. 668, 687-96 (1984)).
16
   Strickland, 466 U.S. at 697; See United States v. Abner, 825 F.2d 835, 846 n. 18 (5th Cir. 1987).
17
   Strickland, 466 U.S. at 687.
18
   Id. at 688; U.S. v. Thomas, 724 F.3d 632, 646-47 (5th Cir. 2013).
19
   Strickland, 466 U.S. at 689-94; Cf. Engle v. Isaac, 456 U.S. 107, 133-134 (1982).
20
   Strickland,466 U.S. at 687-88; see also Motley v. Collins, 18 F.3d 1223 (5th Cir. 1994).


      Document Number: 61314                                                                               3
        Case 3:15-cr-00165-SDD-EWD                 Document 70        12/08/20 Page 4 of 11




is not errorless counsel or counsel judged ineffective by hindsight;21 rather, the

reasonableness of counsel shall be determined in light of the totality of circumstances in

the entire record.22

     Second, assistance is ineffective if counsel’s act or omission prejudiced the defendant,

such that it constitutes a violation of the defendant’s Sixth Amendment right. A defendant

is prejudiced when there is “a reasonable probability that, but for counsel’s unprofessional

errors, the result of the proceeding would have been different.”23 An error by counsel,

even if professionally unreasonable, does not warrant setting aside a conviction if the

error had no effect on the judgment.24 It is not enough for the defendant to show that the

errors had some conceivable effect on the outcome of the proceeding;25 rather, the

defendant must “affirmatively prove prejudice” such that there is a reasonable probability

the error or omission undermines confidence in the outcome.26

        B.      Plea was Entered Intelligently and Knowingly and Defendant was
                Aware of Alternatives to Trial

        Defendant argues counsel was ineffective because “counsel caused the petitioner

to enter into a guilty plea unintelligently and unknowingly and failed to present an alternate

choice of going to trial.”27 This claim is undermined by Defendant’s sworn testimony at

the plea hearing.

        At the re-arraignment proceedings before Judge Brady on August 31, 2016,

Defendant appeared before the Court represented by Andre Belanger (“Belanger”) and



21
   Washington v. Watkins, 655 F.2d 1346, 1355 (5th Cir. 1981).
22
   Id. at 1355 (quoting Washington v. Estelle, 648 F.2d 276, 279 (5th Cir. 1981)).
23
   Strickland, 466 U.S. at 694.
24
   Id. at 690; cf. United States v. Morrison, 449 U.S. 361, 364-365 (1981).
25
   Strickland, 466 U.S. at 693.
26
   Id.
27
   Rec. Doc. No. 67, p. 4.


     Document Number: 61314                                                                   4
        Case 3:15-cr-00165-SDD-EWD              Document 70        12/08/20 Page 5 of 11




Ian Hipwell (“Hipwell”). During this proceeding, Defendant was informed of his

constitutional rights by Judge Brady. Defendant was asked whether he understood the

plea agreement, the nature of the proceedings, if he was satisfied with his representation,

and whether he was aware of his right to a trial by jury.28 Defendant, under oath,

responded affirmatively. The current arguments raised by Defendant contradict his sworn

testimony.

        During the plea colloquy with Judge Brady, Defendant was asked whether he is

“able to speak, read and understand the English Language.”29 Defendant’s responded

“limited, within reason.”30 Counsel for Defendant explained that there may be an issue

with Defendant’s reading proficiency with certain things, and as such, counsel took care

to explain and read certain things to him directly.31 The Court advised Defendant that, if

at any time he did not understand what was being asked, he should advise the Court and

the Court would clarify. The Defendant never expressed any lack of understanding.

        Further, Defendant was both aware and advised of the nature and purpose of the

re-arraignment proceedings. A summarization of the counts of the indictment, counts 1,

10, 11, 12, and 13, was provided in open court during the re-arraignment proceedings.32

When asked, Defendant responded affirmatively that he understood what crimes he was

charged with.33 Defendant responded affirmatively when asked whether he had been

provided with a copy of the indictment.34 Defendant responded affirmatively when asked


28
   See U.S. v. Robinson, 25 F. 3d 1043 (5th Cir. 1994)(A defendant, with limited formal education, was
found to have knowingly and intelligently entered into a plea agreement when his attorney discussed and
explained the claims contained within the indictment.).
29
   Rec. Doc. No. 63, p. 3, lines 23-24.
30
   Id. at line 25.
31
   Id. at pp. 3-4.
32
   Id. at pp. 6 - 7
33
   Id. at p. 7.
34
   Id. at p. 5.


     Document Number: 61314                                                                          5
          Case 3:15-cr-00165-SDD-EWD          Document 70      12/08/20 Page 6 of 11




whether his attorney(s) had explained the nature of the charges to him and whether his

attorneys answered any and all questions relating to the charges.35 Defendant stated that

he was “very satisfied” with his counsel and the representation and advice given by

Hipwell.36

         Finally, Defendant was advised of his constitutional right to trial by a jury and asked

whether he understood that, in accordance with the plea agreement, he would waive his

right to a trial. The colloquy between Defendant and the Court was as follows:

         THE COURT: ALL RIGHT. NOW, MR. WRIGHT, DO YOU
         UNDERSTAND, SIR, THAT YOU HAVE THE RIGHT TO PLEAD NOT
         GUILTY OR PERSIST IN THAT PLEA IF IT HAS ALREADY BEEN
         MADE?

         THE DEFENDANT: YES.

         THE COURT: AND DO YOU ALSO UNDERSTAND, SIR, THAT UNDER
         THE CONSTITUTION AND LAWS OF THE UNITED STATES, YOU’RE
         ENTTILED TO A TRIAL BY A JURY, OR IN SOME INSTANCES,
         BY A JUDGE ALONE IF YOU WENT TO TRIAL ON THESE
         CHARGES?

         THE DEFENDANT: YES.

         . . .

         THE COURT: AND DO YOU ALSO UNDERSTAND THAT IF YOU
         PLEAD GUILTY AND I ACCEPT THAT PLEA, YOU WILL GIVE UP
         YOUR RIGHT TO A TRIAL AND THE OTHER RIGHTS THAT I HAVE
         JUST DISCUSSED, AND THERE WILL BE NO FURTHER TRIAL,
         AND THAT I WILL SIMPLY ENTER A JUDGMENT OF GUILTY AND
         SENTENCE YOU ON THE BASIS OF YOUR PLEA HERE THIS
         AFTERNOON?

         THE DEFENDANT: YES, SIR.37




35
   Id.
36
   Id. at p. 6, line 5.
37
   Id. at pp. 8-9.


     Document Number: 61314                                                                   6
        Case 3:15-cr-00165-SDD-EWD              Document 70       12/08/20 Page 7 of 11




        The record establishes that Defendant was aware of the nature of the re-

arraignment proceedings, the crimes he was charged with, the contents of the plea

agreement, and he was advised of his constitutional right to a trial and alternatives to

entering a guilty plea. The clear and unambiguous sworn affirmations by Defendant are

contrary to the claim Defendant entered into a guilty plea without knowledge of an

alternate choice.38

        C.     Counsel’s Alleged Failure to Object to PSR Indicia of Reliability

        Defendant also claims counsel was ineffective because “counsel failed to

effectively object to the PSR [for a] lack of indicia of reliability.”39 First, Defendant argues

that the PSR “contained so many errors,”40 including that a property used as collateral

was improperly classified as demolished.41 Additionally, Defendant asserts that the

charge of making false statements should have been submitted to a jury because Donnie

Floyd, a settlement closing agent and attorney, partook in and caused 90% of the actions

that comprised the PSR score. The Court finds this claim meritless.

        First, Defendant had the opportunity to dispute the contents and reliability of the

PSR. If the Defendant took issue with any facts set forth in the PSR, or if it “contained so

many errors,”42 Defendant had the opportunity to challenge them at his sentencing.

During the sentencing hearing, Judge Brady asked Defendant if he understood the PSR,

to which Defendant responded affirmatively:




38
   United States v. Brewer, 60 F.3d 1142, 11245 (5th Cir. 1995) (Affidavits submitted by defendants in
support of a motion for reconsideration were unconvincing when compared with the clear and unambiguous
declarations in the plea agreement).
39
   Rec. Doc. No. 67, p. 5.
40
   Id. at p. 7.
41
   Id. at p. 5.
42
   Id. at p. 7.


     Document Number: 61314                                                                         7
        Case 3:15-cr-00165-SDD-EWD                Document 70        12/08/20 Page 8 of 11



        THE COURT: ALL RIGHT. MR. BELANGER OR MR. HIPWELL,
        HAVE EITHER OF YOU GONE OVER THE PRE-SENTENCE REPORT
        WITH MR. WRIGHT?

        MR. BELANGER: WE’VE REVIEWED THE CONTENTS OF THE
        REPORT AND THE CALCUATIONS WITH MR. WRIGHT, YOUR
        HONOR.

        THE COURT: AND, MR. WRIGHT, HAVE YOU PERSONALLY READ
        THE PRE-SENTENCE REPORT?

        MR. WRIGHT: IT WAS READ TO ME, YOUR HONOR.43

        THE COURT: READ TO YOU.

        MR. WRIGHT: I’M SORRY. IT WAS READ TO ME.

        THE COURT: AND DID YOUR COUNSEL EXPLAIN IT TO YOU?

        MR. WRIGHT: YES, SIR.

        THE COURT: DID THEY ANSWER ANY QUESTIONS THAT YOU HAD?

        MR. WRIGHT: YES, SIR.

        THE COURT: AND YOU’RE SATISFIED WITH THE COUNSEL AND
        REPRESENTATION THAT THEY GAVE YOU?

        MR. BELANGER: YES, SIR.44

        Defense counsel raised six objections to the PSR, but an issue relating to gross

factual error in the report was not one of them.45 If Defendant had any issues with the

report, he failed to raise them when Counsel raised the other objections to the PSR.

        Defendant also argues that the issue of making false statements should have been

presented to a jury because Donnie Floyd, a settlement closing agent and attorney,

partook in 90% of the closings detailed in the PSR and caused the financing of the same


43
   It was previously established that Defendant has issue with reading proficiency with certain things, and
as such Mr. Belanger, Defendant’s attorney, stated that he and Mr. Hipwell took care to explain and read
certain things to him directly. Rec. Doc. No. 63, p. 3-4.
44
   Rec. Doc. No. 64, p. 4.
45
   See Rec. Doc. No. 50.


    Document Number: 61314                                                                               8
        Case 3:15-cr-00165-SDD-EWD         Document 70     12/08/20 Page 9 of 11




collateral at multiple banks. However, this argument was, indeed, addressed at the

sentencing hearing.46 In seeking a downward variance for Defendant, Belanger argued

that Floyd’s conduct supported a variance for Defendant.47 Belanger stated that, “[h]idden

within the report submitted by the Government you’ll see that he had an attorney that was

doing closing work for him. That attorney did some bad work and was allowing properties

to be doubling mortgaged and that’s something that probably still needs to be further

investigated . . .”48 This issue was also fully briefed by Defense counsel in a Sentencing

Memorandum submitted to the Court prior to sentencing. There is no factual basis to

support the claim that Defense counsel failed to raise the matter. Furthermore, Defendant

could have chosen to go to trial on this charge if he chose, as Judge Brady thoroughly

explained.

        D.      Court “Operated Outside its Jurisdiction”

        Defendant argues the “Court operated outside of its jurisdiction [when it] used the

conspiracy statute which was not based upon a conviction when enhancing the

petitioner’s sentence.”49 The Defendant claims “the Court adjudicated the petitioner guilty

of conspiracy;”50 however, this claim is unsupported in fact and law. Defendant was not

charged with, nor did he plead guilty to, conspiracy.

        To the extent Defendant’s argument challenges the use of his relevant conduct to

enhance his sentence, such a calculation is permissible as a matter of law. “[T]he




46
   Rec. Doc. No. 64, p. 13.
47
   Id.
48
   Id.
49
   Rec. Doc. No. 67, p. 8.
50
   Id. at p. 7.


     Document Number: 61314                                                              9
       Case 3:15-cr-00165-SDD-EWD                Document 70        12/08/20 Page 10 of 11




guidelines allow the consideration of relevant conduct for which the defendant was not

convicted in determining the actual guideline range.”51

        Additionally, Defendant’s argument that the failure of fiduciary duties of individuals

providing title services, settlement services, and accounting services saddled him with

the current convictions and sentence is irrelevant. While the Court acknowledges that the

victims lacked prudence and failed to perform due diligence,52 victim negligence is not a

defense to fraud, making a false statement to a financial institution, or any other criminal

conduct.53

        E.      Counsel’s Alleged Failure to Recommend Non-guideline Sentence

        Finally, Defendant contends that “counsel failed to recommend a non-guideline

sentence.” This is demonstrably false considering both the Sentencing Memorandum filed

by Defense counsel requesting a variance54 and the arguments made by defense counsel

at Defendant’s sentencing. Indeed, Belanger argued the Defendant should receive a

downward variance because he did not engage in a “sophisticated scheme.”55 Belanger

also argued that, based on the credit reports from 2006, the banks could see that

Defendant fell within the highest risk category for default and, as a result, he should not

have been loaned any money.56 Belanger specifically asked the Court “to consider a

significant downward variance in this case”57 because “I do not believe the guidelines, as

applied to this particular case, are accurate.”58 Belanger further stated, “I would ask the


51
   U.S. v. Taylor, 1994 WL 449348 (E.D. La. August 16, 1994); United states v. Taplette, 827 F.2d 101, 106
(5th Cir. 1989).
52
   Rec. Doc. No. 64, p. 16.
53
   U.S. v. Kreimer, 609 F.2d 126, 132 (5th Cir. 1980).
54
   Rec. Doc. No. 50.
55
   Rec. Doc. No. 64, p. 7.
56
   Id. at pp. 7-8.
57
   Id. at p. 9, lines 23-25.
58
   Id. at pp. 9 (line 25)-10 (line 1).


     Document Number: 61314                                                                            10
          Case 3:15-cr-00165-SDD-EWD      Document 70     12/08/20 Page 11 of 11




Court for a downward variance in regards to the terms of incarceration and possibly even

the motive of incarceration and ask the Court to seriously consider either home

confinement or a community center on behalf of Mr. Wright.”59 There is no merit to this

claim.

III.      CONCLUSION

          For the reasons set forth above, Defendant’s Motion to Vacate under 28 U.S.C.

225560 is DENIED.

          IT IS SO ORDERED.

          Baton Rouge, Louisiana, this 8th day of December, 2020.


                                                S
                                          ________________________________
                                          SHELLY D. DICK
                                          CHIEF DISTRICT JUDGE
                                          MIDDLE DISTRICT OF LOUISIANA




59
     Id. at pp. 13-14.
60
     Rec. Doc. No. 67.


       Document Number: 61314                                                        11
